This cause comes before this court on petitioner’s motion for a suspension of the order of the Public Utilities Commission, No. 9184, and to direct that the rates as filed be made effective forthwith, subject to refund or, in the alternative, to direct the Commission forthwith to establish prompt hearing dates and a final decision date.
The motion is assigned for oral argument to Friday, July 9, 1976, at 9:30 a.m. Edward F. Hindte, Deming E. Sherman, Edwards & Angelí, for petitioner. Dennis J. Roberts II, Roberts & Willey, Incorporated, for R. I. Consumers’ Council. R. Daniel Prentiss, Special Asst. Attorney General, for P.U.C., for respondents.